        Case 1:18-cv-01420-OTW Document 275 Filed 09/11/20 Page 1 of 1

            LEE LITIGATION GROUP, PLLC
                          148 west 24th street, eighth Floor
                                  New York, NY 10011
                                    Tel: 212-465-1180
                                    Fax: 212-465-1181
                               info@leelitigation.com



WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                           September 11, 2020
Via ECF
The Honorable Ona T. Wang, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

                 Re:   Rivera v. The Anthem Companies, Inc,
                       Case No.: 18-cv-01420

Dear Judge Wang,

       We are counsel to Plaintiff and write, jointly with Defendants, to respectfully respond to
Your Honor’s July 31, 2020 Order and inform the Court that the parties have reached a
settlement in principle and intend to file their motion for preliminary approval and executed
settlement agreement by September 30, 2020.

       We thank Your Honor for your consideration of this matter.


Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc:    all parties via ECF
